Citation Nr: 0125761	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  98-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to June 
1959.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

A hearing was held in May 2000 before the member of the Board 
sitting at the RO.

In a July 2000 Decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claims and that the claims were well-grounded.  The Board 
remanded the claims for additional development of the 
evidence and for adjudication of the claims on a de novo 
basis.


REMAND

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156 relating to the definition of 
new and material evidence and to 38 C.F.R. § 3.159 pertaining 
to VA assistance in the case of claims to reopen previously 
denied final claims, which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (August 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The service medical records contain a Narrative Summary and 
an April 1959 Report of Clinical Board showing that the 
veteran was treated for pulmonary infiltration, cause 
undetermined during service.  It is indicated that he was 
hospitalized at the San Diego Naval Hospital from March to 
May 1959. 

In February and May 1998, the veteran submitted copies of 
additional service medical records that he obtained from the 
National Personnel Records Center (NPRC).  Included is a 
March 1989 clinical record which noted that he reported an 
injury to the back, which he was told caused hemoptysis.  

The veteran has submitted July 1995 and September 1996 
private medical statements in which it was opined that his 
lung and back conditions are related to service.

The Board remanded the case in July 2000 with instructions 
that the veteran be afforded VA examinations, to include 
opinions as to the etiology of the claimed conditions.  

The veteran has been afforded VA examinations regarding the 
back and lung conditions.  The June 2000 VA respiratory 
examination report shows that the examiner reviewed the 
claims file.  The diagnosis was chronic obstructive pulmonary 
disease, moderately severe.  With regard to the etiology of 
the lung condition, the examiner stated that he could only 
reiterate what had been said in the past and it would be 
presumptuous to presume otherwise that this is a progressive 
disease over the years and not related to his military 
service.

On VA orthopedic examination in July 2000, the examiner 
indicated that the claims folder was reviewed and it was 
noted that a history of a back injury was reported during 
service.  The diagnosis was post diskectomy degenerative 
joint disease of the lumbar spine with loss of function due 
to pain.  It was opined that the current manifestations of 
his back are related to the incident that occurred or 
injuries received while he was in the Navy and not a result 
of post service etiology.  

Another spine examination was conducted in July 2001 by the 
same examiner. The veteran reported that he was knocked down 
in the shower during basic training and x-rays of the back 
showed a knot which stayed there until operated on in 1973.  
The veteran reported that he could feel the bulge which was 
even with his belt and that it was gone after they took out 
the disk in 1973.  He also reported that he was in a motor 
vehicle accident in 1973 but did not injure the back.  The 
examiner indicated that when the veteran was examined 
previously, it was thought that the injuries were the result 
of his fall in the shower in Boot Camp.  It was indicated 
that after further perusal of the file and speaking to the 
veteran, that a person cannot feel a protruded intravertebral 
disc through the clothing of the back.  The examiner 
concluded that the back condition was caused by the post 
service auto accident and that it was not service incurred.

The veteran asserts that the complete records of 
hospitalization and treatment during service have not been 
obtained and that the previous denials of his claims are 
based on an incomplete record.

The veteran has submitted several additional service medical 
records received from the NPRC and asserts that there are 
more service medical records that have not been obtained.  It 
is indicated that they may have been previously forwarded to 
the RO but not associated with the claims folder.  38 C.F.R. 
§ 3.159(c) (2) provides that the VA will make as many 
requests as are necessary to obtain relevant records, to 
include service medical records.  It is provided that the VA 
will end its efforts to obtain records from a Federal 
department or agency only if it is concluded that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  The RO should attempt to obtain all 
records from San Diego Naval Hospital pertaining to the 
veteran.  

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)" and to 
provide a medical examination when such examination is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

The veteran has indicated that he is receiving Social 
Security disability benefits due to his back disability.  In 
addition, he has testified that a VA physician, Dr. Doris, at 
the Huntsville VA Medical Center, has told him that this lung 
condition is related to service.  The RO should obtain all 
pertinent Social Security Administration records and VA 
medical records.  In addition, the RO should attempt to 
obtain all private medical records pertaining to treatment 
for injuries received in a motor vehicle accident in October 
1972.  

Following the completion of the above mentioned development, 
the veteran should be afforded VA examinations for the 
purpose of determining the current nature and etiology of the 
claimed back and lung disorders.  The examiner must be 
provided with the claims file so that all medical records 
pertaining to the claimed injuries can be reviewed prior to 
rendering the requested opinions.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed back and lung 
disorders since service, to include the 
name, address and dates of treatment 
related to treatment for injuries 
sustained in an automobile accident in 
October 1972.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source, not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should obtain all VA 
outpatient reports not of record 
pertaining to the veteran.  The RO should 
obtain all records of treatment at the 
Huntsville VA Medical Center, to include 
any record of opinions as to the etiology 
of the claimed lung condition expressed 
by Dr. Doris.  Once obtained, all records 
must be associated with the claims 
folder.

3.  The RO should contact the National 
Personnel Records Center and any other 
appropriate research/archive service and 
request that the records of treatment of 
the veteran at the San Diego Naval 
Hospital from March to May 1959 be 
obtained.  All records obtained must be 
associated with the claims file.

4.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits 
to the extent possible.

5.  The RO should ensure that its efforts 
to obtain the requested records in 
Paragraph Nos. 1 through 4 above, are 
fully documented in the claims folder.  
If such records do not exist or if 
further efforts to obtain those records 
would be futile, the RO should so 
indicate in the claims folder.  If any 
identified evidence is not available, the 
RO should notify the appellant as 
mandated by the VCAA.

6.  The RO then should schedule the 
veteran for VA examinations to determine 
the diagnosis and the likely etiology of 
the claimed back and lung disorders.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the complete medical record, the 
appropriate examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current back or lung disability which was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

8.  Following completion of the above, 
the RO review the veteran's claims.  If 
the claims remain denied, a supplemental 
statement of the case should be issued to 
the veteran and his representative and 
they should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board thanks the RO in advance for its assistance in 
completing the requested development and trusts that it will 
complete it in a timely fashion.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


